       Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

FORREST BATTLE,

           Plaintiff,                         Civil Action No.

v.

SOUTHERN FIBER COMPANY,                       JURY TRIAL DEMANDED
LLC,

       Defendant.


                                  COMPLAINT

      Plaintiff Forrest Battle brings this action against Defendant Southern Fiber

Company, LLC (“Southern Fiber”) under the Fair Labor Standards Act of 1938,

29 U.S.C. §§ 201 et seq. (the “FLSA”). He seeks unpaid overtime wages, liquidated

damages, interest, and attorneys’ fees and costs.

     NATURE OF THE ACTION AND SUMMARY OF ALLEGATIONS

      1.      This is an action for unpaid overtime wages under the FLSA.

Defendant violated the FLSA by failing to pay Plaintiff overtime wages at

one-and-one-half his regular rate when he worked in excess of forty (40) hours per

week during the three-year period preceding the filing of this Complaint.




                                          1
       Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 2 of 9




                         JURISDICTION AND VENUE

      2.     Pursuant to 28 U.S.C. § 1331, this Court has federal-question

jurisdiction over this Complaint.

      3.     Venue is proper in this district and division pursuant to 28 U.S.C.

§ 1391(b)(2) and Local Rule 3.4 because a substantial part of the events and

omissions giving rise to this Complaint occurred within the Gainesville Division of

the Northern District of Georgia, where Defendant has its principal office and

employed Plaintiff.

                                    PARTIES

      4.     Plaintiff was employed by Defendant as a Field Technician from on or

about December 11, 2017, through approximately May 2019.                 Plaintiff was

Defendant’s “employee” within the definition of the FLSA at all times relevant to

this Complaint.

      5.     Plaintiff was “engaged in commerce” through his work for Defendant

Southern Fiber within the meaning of the FLSA, 29 U.S.C. § 207 by, inter alia,

installing fiber optic telecommunications networks in multiple states.

      6.     Defendant Southern Fiber is a Georgia limited-liability company that is

licensed to conduct business in Georgia and transacts business within the Northern




                                         2
       Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 3 of 9




District of Georgia. Defendant may be served with process via its registered agent,

Chad Brown, at 630 Hawthorne Avenue, Athens, Georgia 30606.

      7.     Defendant Southern Fiber was Plaintiff’s “employer” under the FLSA

at all times relevant to this Complaint.

      8.     At all relevant times, Defendant was an employer engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 207.

      9.     Upon information and belief, Defendant Southern Fiber had gross

annual revenues in excess of $500,000 at all relevant times.

                            STATEMENT OF FACTS

      10.    Defendant Southern Fiber is in the business of planning, installing,

maintaining, and repairing fiber optic networks.

      11.    On or about December 4, 2017, Defendant presented Plaintiff with an

offer of employment (the “Employment Offer Letter”), according to which Plaintiff

was offered the position of Junior Associate Field Technician.

      12.    The Employment Offer Letter expressly stated that “[t]his is a

non-exempt full-time position. While you are employed at [Southern Fiber], you

will not engage in any other employment, consulting or other business activity

(whether full-time or part-time) that would create a conflict of interest with

[Southern Fiber].”


                                           3
        Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 4 of 9




      13.    The Employment Offer Letter also stated that “[t]his is a non-exempt

full-time position requiring approximately 40 hours per week.”

      14.    The Employment Offer Letter was signed by Defendant’s then-CEO,

Patrick Pittard.

      15.    Plaintiff accepted Defendant’s offer of employment under the terms

spelled out in the Employment Offer Letter. Plaintiff was employed by Defendant

from on or about December 11, 2017, to approximately May 2019.

      16.    Between December 2017 and approximately April 2018, Plaintiff was

paid an annual salary of $36,000.

      17.    Beginning in approximately April 2018, Plaintiff’s annual salary was

increased to $42,000.

      18.    Plaintiff regularly performed manual labor for Southern Fiber by, inter

alia, working with other technicians to physically install fiber optic cables and

related equipment using construction tools, locating underground utilities, and

potholing.

      19.    Plaintiff was a “blue collar” worker within the meaning of 29 C.F.R.

§ 541.3 at all times relevant to this Complaint.

      20.    Plaintiff performed work for Defendant in both Georgia, Alabama, and

South Carolina.


                                          4
          Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 5 of 9




      21.     Plaintiff drove from Georgia to jobsites in Alabama to perform work

for Defendant on multiple occasions.

      22.     Upon information and belief, the fiber optic telecommunications

networks installed by Plaintiff were used to facilitate interstate commerce by, inter

alia, facilitating Internet and telephonic communications.

      23.     Plaintiff’s work installing fiber optic communications networks was

closely and intimately related to existing instrumentalities and channel of interstate

commerce, including Internet and telephonic communications.

      24.     Plaintiff regularly worked substantial hours in excess of 40 per

workweek. Plaintiff would often begin work between 6:00 AM and 7:00 AM and

would continue working until sundown.

      25.     Upon    information   and   belief,   Plaintiff   consistently   worked

approximately 50 to 60 hours per workweek during the relevant time period.

      26.     Plaintiff did not receive any pay in addition to his purported annual

salary for any hours worked in excess of 40 per workweek during the relevant time

period.

      27.     For approximately one month at the beginning of his employment,

Plaintiff kept track of the hours that he was working. However, he stopped doing so




                                          5
        Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 6 of 9




after Defendant’s CFO, Patrick McShane, saw that Plaintiff was tracking his hours

and asked him why he was doing so.

      28.      Approximately one week after Mr. McShane asked Plaintiff why he

was keeping track of his hours, Plaintiff complained to Mr. McShane about not

receiving overtime pay. Mr. McShane laughed and offered Plaintiff a few bags of

beef jerky as “overtime pay.”

      29.      Defendant knew or should have known that Plaintiff worked substantial

hours in excess of 40 per week because, among other things, Plaintiff complained to

Mr. McShane about not receiving overtime pay for time worked in excess of

40 hours per week.

      30.      Defendant did not compensate Plaintiff for all time worked in excess of

40 per week at the rate required by the FLSA, which is one-and-one-half his regular

rate of pay.

      31.      On information and belief, Defendant violated the FLSA by failing to

maintain the records of Plaintiff’s time worked.

      32.      Defendant’s failure to pay Plaintiff one-and-one-half his regular rate of

pay for all hours worked in excess of 40 per week was pursuant to a policy and

practice that Defendant intentionally applied to Plaintiff.

      33.      Defendant’s FLSA violations were willful and not in good faith.


                                            6
         Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 7 of 9




                                 COUNT ONE
          Willful Failure Pay Overtime Wages in Violation of the FLSA

        34.   Plaintiff incorporates by reference all preceding paragraphs of the

Complaint as if fully restated here.

        35.   Defendant engaged in a pattern, policy, and practice of violating the

FLSA by failing to pay Plaintiff overtime at a rate of one-and-one-half his regular

rate of pay for all time worked in excess of 40 per week.

        36.   At all relevant times, Plaintiff was engaged in commerce within the

meaning of the FLSA, 29 U.S.C. § 207.

        37.   At all relevant times, Defendant employed Plaintiff within the meaning

of the FLSA.

        38.   The overtime wage provisions set forth in the FLSA apply to Defendant

and protect Plaintiff.

        39.   Throughout the relevant time period, Plaintiff regularly worked in

excess of 40 hours per week.

        40.   Throughout the relevant time period, Defendant failed to pay Plaintiff

at one-and-one-half his regular rate of pay for all hours worked in excess of 40 per

week.




                                          7
           Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 8 of 9




          41.     As a result of Defendant’s willful failure to compensate Plaintiff at a

rate of one-and-one-half his regular rate for hours worked in excess of 40 per week,

Defendant violated the FLSA.

          42.     The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a). Because Defendant’s violations of

the FLSA were willful, a three-year statute of limitations applies, pursuant to

29 U.S.C. § 255(a).

          43.     Defendant did not make a good-faith effort to comply with the FLSA

with respect to its compensation of Plaintiff.

          44.     Due to Defendant’s willful FLSA violations, Plaintiff is entitled to

recover from Defendant his unpaid overtime wages for all of the hours that he

worked in excess of 40 per week, an additional and equal amount as liquidated

damages for Defendant’s willful violations of the FLSA, interest, and reasonable

attorneys’ fees and costs of litigation.

                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a) A declaratory judgment that the practices complained of herein are

                unlawful under the FLSA;


                                               8
 Case 2:20-mi-99999-UNA Document 233 Filed 12/23/20 Page 9 of 9




b) Application of the FLSA’s three-year statute of limitations;

c) An award of unpaid overtime compensation due under the FLSA;

d) An award of liquidated damages;

e) An award of prejudgment and post-judgment interest;

f) An award of costs and expenses of this action, together with reasonable

   attorneys’ and expert fees; and

g) Such other and further relief as this Court deems just and proper.

Respectfully submitted this 23rd day of December 2020.

                                         /s/ Michael D. Forrest
                                         Michael David Forrest
                                         Georgia Bar No. 974300
                                         Justin M. Scott
                                         Georgia Bar No. 557463
                                         Scott Employment Law, P.C.
                                         160 Clairemont Avenue, Suite 610
                                         Decatur, Georgia 30030
                                         Telephone: 678.780.4880
                                         Facsimile: 478.575.2590
                                         jscott@scottemploymentlaw.com
                                         mforrest@scottemploymentlaw.com

                                         Counsel for Plaintiff




                                     9
